                              Case 14-50333-gs                   Doc 457            Entered 02/05/19 09:16:17            Page 1 of 7



                          1    -HIIUH\/+DUWPDQ(VT
                               +$570$1	+$570$1
                          2    :HVW3OXPE/DQH6XLWH%
                               5HQR1HYDGD
                          3    7HOHSKRQH
                               7HOHFRSLHU
                          4    QRWLFHV#EDQNUXSWF\UHQRFRP
                          5    $WWRUQH\IRU-HUL&RSSD.QXGVRQ7UXVWHH
                          6                                        81,7('67$7(6%$1.5837&<&2857
                          7                                                        ',675,&72)1(9$'$
                          8
                          9    ,15(                                                                &$6(12      %.1%7%
                        10     $17+21<7+20$6DQG                                                    &$6(12     %.1%7%
                               :(1',7+20$6
                        11                                                                           -RLQWO\$GPLQLVWHUHG
                               $7(0(5$/'//&
                        12                                                                           &+$37(5       
                                                      'HEWRUV
                        13
                                                                                                     &(57,),&$7(2)6(59,&(
                        14
                                                                                                     +HDULQJ'DWH0DUFK
                        15        +HDULQJ7LPHDP
                        16                ,FHUWLI\WKDW,DPDQHPSOR\HHRI+DUWPDQ	+DUWPDQDQGWKDWRQ)HEUXDU\
                        17     ,FDXVHGWREHVHUYHGWKHIROORZLQJOLVWHGGRFXPHQWVDVLQGLFDWHGEHORZ
                        18                127,&(2),17(1772$%$1'215(48(67)2525'(5
                        19                75867((¶6'(&/$5$7,21,168332572)127,&(2),17(1772
                                          $%$1'215(48(67)2525'(5
                        20
                                          127,&(2)+($5,1*2175867((¶6127,&(2),17(1772
                        21                $%$1'215(48(67)2525'(5
                        22                7D        (&)6\VWHP)HEUXDU\WR
                        23                            -())5(<$&2*$1
                                                      MHIIUH\#MHIIUH\FRJDQFRP
                        24                            EHDX#MHIIUH\FRJDQFRPMHIIUH\DFRJDQ#JPDLOFRP
                        25                            -(5,&233$.18'621
                                                      UHQRENWUXVWHH#JPDLOFRPMFRSSDNQXGVRQ#HFIHSLTV\VWHPVFRP
                        26
                                                      .(9,1$'$5%<
                        27                            NDG#GDUE\ODZSUDFWLFHFRP
                                                      WULFLD#GDUE\ODZSUDFWLFHFRPMLOO#GDUE\ODZSUDFWLFHFRPKHUVK#GDUE\ODZSU
                        28                            DFWLFHFRPVDP#GDUE\ODZSUDFWLFHFRP
            
    +DUWPDQ	+DUWPDQ
:HVW3OXPE/DQH6WH%
   5HQR1HYDGD
      
                              Case 14-50333-gs     Doc 457     Entered 02/05/19 09:16:17         Page 2 of 7



                          1                  -())5(</+$570$1
                                             QRWLFHV#EDQNUXSWF\UHQRFRPVML#EDQNUXSWF\UHQRFRP
                          2
                                             7,027+<$/8.$6
                          3                  HFIOXNDVW#KROODQGKDUWFRP
                          4                  /$85<0,/(60$&$8/(<
                                             ODXU\#PDFDXOH\ODZJURXSFRP
                          5
                                             :,//,$00&*5$1(
                          6                  HFIHGIF#HFISDFHUSURFRPPLWFKFK\HWWH#PFJUDQHOOSFRP
                          7                  67()$1,(76+$53
                                             VVKDUS#UVVEODZFRPFREULHQ#UVVEODZFRP
                          8
                                             :$<1($6,/9(5
                          9                  ZBVLOYHU#VEFJOREDOQHWZV#ZD\QHVLOYHUODZFRP
                        10                   $/$1560,7+
                                             PDLO#DVPLWKODZFRP
                        11
                                             67(9(1&60,7+
                        12                   VVPLWK#VPLWKOFFRPPEUDQGW#VPLWKOFFRP
                        13                   $0<17,55(
                                             DP\#DP\WLUUHODZFRPDGPLQ#DP\WLUUHODZFRP
                        14
                                             8675867((51
                        15                   86735HJLRQ5((&)#XVGRMJRY
                        16                   -26(3+*:(17
                                             -*:HQW#KROODQGKDUWFRPYOODUVHQ#KROODQGKDUWFRP
                        17
                        18            7E   860DLOSRVWDJHSUHSDLG)HEUXDU\DGGUHVVHGWR
                        19                   $17+21<7+20$6
                                             :(1',7+20$6
                        20                   $7(0(5$/'//&
                                             3HDYLQH3HDN&RXUW
                        21                   5HQR19
                        22            7F   (OHFWURQLFDOO\)HEUXDU\YLDHPDLOWR'HEWRUVSHUOHWWHUUHTXHVW
                        23     GDWHG)HEUXDU\DGGUHVVHGWR
                        24                   $7(PHUDOG#JPDLOFRP
                        25     
                        26     
                        27     
                        28     
            
    +DUWPDQ	+DUWPDQ
:HVW3OXPE/DQH6WH%
   5HQR1HYDGD
      
                                                                            
                              Case 14-50333-gs      Doc 457     Entered 02/05/19 09:16:17           Page 3 of 7



                          1           7G   860DLOSRVWDJHSUHSDLG)HEUXDU\WRDOOWKRVHDGGUHVVHHVRQWKH
                          2    DWWDFKHG/LVWRI&UHGLWRUVPDLQWDLQHGE\WKH&RXUW
                          3          ,GHFODUHXQGHUSHQDOW\RISHUMXU\WKDWWKHIRUHJRLQJLVWUXHDQGFRUUHFW
                          4           '$7(')HEUXDU\
                          5                                                          6$QJLH*HUELJ
                                                                                     $1*,(*(5%,*
                          6
                          7
                          8
                          9
                        10
                        11
                        12
                        13
                        14
                        15
                        16
                        17
                        18
                        19
                        20
                        21
                        22
                        23
                        24
                        25
                        26
                        27
                        28


+$570$1	+$570$1
:HVW3OXPE/DQH6WH%
    5HQR1HYDGD
                                                               
                         Case 14-50333-gs      Doc 457        Entered 02/05/19 09:16:17    Page 4 of 7

Label Matrix for local noticing                AT EMERALD, LLC                         KENMARK VENTURES, LLC
0978-3                                         7725 PEAVINE PEAK COURT                 21710 STEVENS CREEK BLVD, STE 200
Case 14-50333-btb                              RENO, NV 89523-4914                     CUPERTINO, CA 95014-1174
District of Nevada
Reno
Mon Feb 4 11:32:11 PST 2019
MACAULEY LAW GROUP, P.C.                       SMITH LC                                U.S. TRUSTEE - RN - 7 7
5470 KIETZKE LANE, SUITE 300                   SMITH LC                                300 BOOTH STREET, STE 3009
RENO, NV 89511-2099                            3161 Michelson Drive                    RENO, NV 89509-1362
                                               Suite 925
                                               Irvine, CA 92612-4476

United States Bankruptcy Court                 American InfoSource LP as agent for     Andrew J. Spielberger
300 Booth Street                               Midland Funding LLC                     11999 San Vicente Blvd, Ste 345
Reno, NV 89509-1360                            PO Box 268941                           Los Angeles, CA 90049-5073
                                               Oklahoma City, OK 73126-8941


Andrew Speilberger, Esq.                       Anthony Trepel, Esq.                    Bridgeport Financial
Balaban & Speilberger                          95. So. Market St.                      1111 Willow St.
11999 San Vincent Blvd. Suite 345              Suite 300                               2nd Floor
Los Angeles, CA 90049-5073                     San Jose, CA 95113-2350                 San Jose, CA 95125-3158


Browne Green, Esq.                             CHRIS PERNA                             CITI CARD
Green, Broillet, et al.,                       4686 ENGLEWOOD DRIVE                    99 PARK AVENUE
100 Wilshire Blvd. 21st Floor                  SAN JOSE, CA 95129-4411                 NEW YORK, NY 10016-1601
Santa Monica, CA 90401-1162


Capital One, N.A.                              Charter Communications                  Chase Mortgage
c o Becket and Lee LLP                         400 Atlantic St.                        P. O. Box 24696
POB 3001                                       10th Floor                              Columbus, OH 43224-0696
Malvern, PA 19355-0701                         Stamford, CT 06901-3533


Citi Card CBNA                                 D. BRAD JONES, ESQ.                     DOROTHY THOMAS
701 E. 60th St. No.                            LAW OFFICES OF D. BRAD JONES            18945 KOSICH DRIVE
Sioux Falls, SD 57104-0432                     440 NORTH FIRST STREET, SUITE 100       SARATOGA, CA 95070-3512
                                               SAN JOSE, CA 95112-4024


Department Stores National Bank/American Exp   Department Stores National Bank/Macys   Edwin Higashi, Agent
Bankruptcy Processing                          Bankruptcy Processing                   4820 Harwood Rd.
Po Box 8053                                    Po Box 8053                             San Jose, CA 95124-5200
Mason, OH 45040-8053                           Mason, OH 45040-8053


Edwin Higashi, Agent                           FRANK TABISH                            Farmers Ins. Grp, Inc.
925 Knollfield Way                             219 MANSION HEIGHTS DRIVE               4680 Wilshire Blvd.
San Jose, CA 95136-1753                        MISSOULA, MT 59803-2473                 Los Angeles, CA 90010-3807



Fire Insurance Exchange.                       Greenfield Draa & Harrington LLP        Hospital Collection Serv.
4680 Wilshire Blvd.                            55 South Market Street                  816 So. Center St.
Los Angeles, CA 90010-3807                     Suite 1500                              Reno, NV 89501-2306
                                               San Jose, CA 95113-2332
                      Case 14-50333-gs   Doc 457        Entered 02/05/19 09:16:17   Page 5 of 7

Hospital Collection Serv.                I.R.S.-BK. PHILADELPHIA                INTERNAL REVENUE SERVICE
P. O. Box 872                            PO BOX 7346                            STOP 5028
Reno, NV 89504-0872                      PHILADELPHIA, PA 19101-7346            110 CITY PARKWAY
                                                                                LAS VEGAS, NV 89106-6085


JOHN BEACH                               Jeff Baruh, Esq.                       Jerry Ferrara
C/O BRYCE C. ALSTEAD, ESQ.               Adelson, Hess & Kelly                  1021 W. Oak Hill Ct.
HOLLAND & HART                           577 Salamar Ave.                       La Habra, CA 90631-2039
5441 KIETZKE LANE, 2ND FLOOR             Campbell, CA 95008-1439
RENO, NV 89511-3026

Joseph Kafka, Esq.                       KOHL’S                                 Ken Tersine
1541 The Alameda                         N56W17000 RIDGEWOOD DRIVE.             KT Properties
San Jose, CA 95126-2311                  MENOMONEE FALLS, WI 53051-7096         21710 Stevens Creek Blvd. Suite 200
                                                                                Cupertino, CA 95014-1174


Kenneth Connetto                         Kit Morrison                           LARRY BALAKIAN
3637 Snell Ave.                          9464 Meckailee CV                      3209 NORTH VAN NESS BLVD.
Space 51                                 Sandy UT 84094-3681                    FRESNO, CA 93704-4642
San Jose, CA 95136-1316


Law Offices Of Alan R. Smith             Lee Danforth, Esq.                     MACY’S
505 Ridge Street                         Coddington, Hicks et. al.,             7 W. 7TH STREET, #10
Reno, NV 89501-1719                      555 Twin Dolphin Drive Suite 300       CINCINNATI, OH 45202-2415
                                         Redwood City, CA 94065-2133


MICHELE THOMAS                           Macys                                  Macys American Express
525 N. SPAULDING                         P. O. Box 8218                         P. O. Box 8218
LOS ANGELES, CA 90036-1807               Mason, OH 45040-8218                   Mason, OH 45040-8218



Mark Downie                              NEVADA DEPT TAXATION                   NEVADA EMPLOYMENT SEC
5136 Westbury Circle                     P.O. BOX 52685                         500 E. THIRD STREET
Granite Bay, CA 95746-7182               PHOENIX, AZ 85072-2685                 CARSON CITY, NV 89713-0030



NEW DIMENSIONS                           NV DEPT OF MOTOR VEHICLES              NV DEPT OF TAXATION
5301 LONGLEY LN., BLD. A, STE. 3         BANKRUPTCY SECTION                     BANKRUPTCY DIVISION
RENO, NV 89511-1806                      555 WRIGHT WAY                         4600 KIETZKE LANE
                                         CARSON CITY, NV 89711-0001             SUITE L-235
                                                                                RENO, NV 89502-5045

NV LABOR COMMISSION                      OFFICE OF THE U.S. TRUSTEE             Office of the United States Trustee,
675 FAIRVIEW LANE, STE 226               300 BOOTH STREET, RM. 3009             C. Clifton Young Federal Building
CARSON CITY, NV 89701-5474               RENO, NV 89509-1362                    300 Booth Street, Room 3009
                                                                                Reno, NV 89509-1362


Old Republic Title Ins. Co.              PLUMAS COUNTY TREASURER                Prof. Finance Co.
275 Battery St.                          P.O. BOX 176                           P. O. Box 7059
Suite 1500                               QUINCY, CA 95971-0176                  Loveland, CO 80537-0059
San Francisco, CA 94111-3334
                        Case 14-50333-gs            Doc 457         Entered 02/05/19 09:16:17                 Page 6 of 7

ROBERT A. MACHADO, ESQ.                             ROC Admiration                                       Randy Hess, Esq.
MACHADO & MACHADO                                   Reno Ortho Center                                    Adelson, Hess & Kelly
1110 NORTH FIRST STREET                             350 6th St. 4th Floor                                577 Salamar Ave.
SAN JOSE, CA 95112-4989                             Reno, NV 89503-4536                                  Campbell, CA 95008-1439


Rash Curtis & Assoc.                                Renown Medical Center                                SARASOTA VAULT DEPOSITORY, INC.
190 So. Orchard Ave.                                1155 Mill St.                                        640 S. WASHINGTON BLVD.
Suite 100                                           Reno, NV 89502-1576                                  STE. 175
Campbell CA 95008                                                                                        SARASOTA, FL 34236-7135


SHANN BRASSFIELD                                    SMITH LC                                             Sarasota Vault Depository
208 WILDER AVENUE                                   1800 NORTH BROADWAY, STE. 200                        640 So. Washington Blvd.
LOS GATOS, CA 95030-7209                            SANTA ANA, CA 92706-2656                             #175
                                                                                                         Sarasota, FL 34236-7135


(p)SPRINT NEXTEL CORRESPONDENCE                     St. Marys Emerg. Service                             Steve Haney, Esq.
ATTN BANKRUPTCY DEPT                                235 W. 6th St.                                       1055 W 7th St.
PO BOX 7949                                         Reno, NV 89503-4548                                  Suite 1950
OVERLAND PARK KS 66207-0949                                                                              Los Angeles, C 90017-2572


Steven Smith, Esq.                                  Todd Armstrong                                       Tricia M. Darby, Esq.
3161 Michelson Drive                                2491 E. Alpomado St.                                 4777 Caughlin Parkway
Suite 925                                           Eagle, ID 83616-5477                                 Reno, Nevada 89519-0906
Irvine, CA 92612-4476


WASHOE COUNTY TREASURER                             WELLS FARGO BANK                                     Wells Fargo Bank
PO BOX 30039                                        A/C # XXXX0450                                       P. O. Box 14517
RENO, NV 89520-3039                                 PO BOX 54349                                         Des Moines, IA 50306-3517
                                                    LOS ANGELES, CA 90054-0349


Wells Fargo Card Services                           William McGrane                                      William McGrane, Esq.
1 Home Campus                                       McGrane LLP                                          4 Embarcadero Center
3rd Floor                                           Four Embarcadero Center                              Suite 1400
Des Moines, IA 50328-0001                           Suite 1400                                           San Francisco, CA 94111-4164
                                                    San Francisco, CA 94111-4164

ALAN R. SMITH                                       ANTHONY THOMAS                                       JERI COPPA-KNUDSON
LAW OFFICE OF ALAN R SMITH                          7725 PEAVINE PEAK COURT                              3495 LAKESIDE DR
505 RIDGE STREET                                    RENO, NV 89523-4914                                  PMB #62
RENO, NV 89501-1719                                                                                      RENO, NV 89509-4841


JOHN BEACH                                          WENDI THOMAS
C/O HOLLAND AND HART / TIMOTHY LUKUS                7725 PEAVINE PEAK COURT
5441 KIETZKE LANE, 2ND FLR                          RENO, NV 89523-4914
RENO, NV 89511-3026




                   The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                   by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).
                         Case 14-50333-gs            Doc 457         Entered 02/05/19 09:16:17                 Page 7 of 7

Sprint
P. O. Box 4191
Carol Stream, IL 60197




                  The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.


(u)FM HOLDINGS                                       (u)MARKET LINK INC.                                  (u)STREMMEL AUCTIONS, INC.




(d)Kenmark Ventures, LLC                             (u)JERRY FERRARA                                     (u)JOSEPH KAFKA
21710 Stevens Creek Blvd., Suite 200
Cupertino, CA 95014-1174



(u)KIT MORRISON                                      (u)MELINDA BENNETT                                   (u)TODD ARMSTRONG
                                                     REMAX MOUNTAIN LIVING




(u)WILLIAM MCGRANE                                   End of Label Matrix
                                                     Mailable recipients     85
                                                     Bypassed recipients     10
                                                     Total                   95
